Case 21-30080-hdh11 Doc 6-1 Filed 01/19/21                 Entered 01/19/21 13:16:44            Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-sgj11
OF AMERICA and                                    §
                                                  §
SEA GIRT LLC                                      §                CASE NO. 21-30080-hdh11
                                                  §
          DEBTORS1                                §                Joint Administration Requested


                          ORDER SETTING EMERGENCY HEARING
                           ON CERTAIN “FIRST DAY MOTIONS”

          CONSIDERING the Motion for Emergency Consideration of Certain First Day Motions

[Docket No. __] filed by the above-captioned debtors (the “Debtors”), the record of these cases,

and applicable law:

          IT IS ORDERED that a hearing on:

          1.    Debtors’ Emergency Motion for an Order Directing the Joint Administration of
                Chapter 11 Cases [Docket No. 2];


1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


90316v1
Case 21-30080-hdh11 Doc 6-1 Filed 01/19/21             Entered 01/19/21 13:16:44      Page 2 of 2




          2.    Notice of Designation of Complex Chapter 11 Case [Sea Grit LLC Docket No.3
                and National Rifle Association of America Docket No. 3];

          3.    Debtors’ Emergency Motion for Entry of an Order Extending the Time to File
                Schedules and Statements [Docket No. 4];

          4.    Debtors’ Emergency Motion for Authority to Continue Use of Existing Cash
                Management System, Maintain Existing Bank Accounts, Pay Certain Costs and
                Fees Associated with Credit Card Transactions, and Continue Use of Existing
                Business Forms [Docket No. 5];

          5.    Debtors’ Emergency Motion for Interim and Final Orders Authorizing Payment of
                Prepetition Employee Wages, Compensation, and Employee Benefits and
                Granting Related Relief [Docket No. 6];

          6.    Debtors’ Emergency Motion for Interim and Final Orders Authorizing the
                Debtors to Pay Certain Prepetition Taxes [Docket No. 7]; and

          7.    Debtors’ Emergency Motion for Interim and Final Orders (I) Prohibiting Utilities
                from Altering, Refusing or Discontinuing Services on Account of Prepetition
                Invoices, (II) Approving Procedures for Providing Adequate Assurance of
                Postpetition Payments, and (III) Approving Debtors’ Proposed For of Adequate
                Assurance [Docket No. 8].

Shall be held on WEDNESDAY, JANUARY 20, 2021 AT 2:00 P.M. CENTRAL TIME,

before the Honorable Harlin D. Hale, at the Earl Cabell Federal Building, 1100 Commerce

Street, 14th Floor, Courtroom #3, Dallas, TX 75242.

          IT IS FURTHER ORDERED that parties-in-interest shall be allowed to raise any

objection to the relief requested in the First Day Motions, orally, at the hearing.

                                   # # # END OF ORDER # # #




90316v1
